     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 1 of 37



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
PAULA SCANLAN                 :        Civ. No. 3:18CV01322(KAD)
                              :
v.                            :
                              :
TOWN OF GREENWICH, et al.     :        April 12, 2021
                              :
------------------------------x

       RULING ON PLAINTIFF’S MOTION TO REMOVE DEFENDANTS’
CONFIDENTIALITY DESIGNATIONS AS TO CERTAIN DOCUMENTS [DOC. #332]

     This matter has been referred to the undersigned for a

ruling on plaintiff’s Motion to Remove Defendants’

Confidentiality Designations as to Certain Documents [Doc.

#332]. See Doc. #333. For the reasons set forth herein,

plaintiff’s Motion is DENIED. Except as to specific portions

that have been publicly disclosed by defendants, the Court

declines to order removal of the confidentiality designations

from the written transcripts, video recordings, and exhibits

from the depositions of defendants Krystie Rondini and Brent

Reeves and witness Christy Girard. (These materials shall be

referred to collectively as “the Protected Materials.”) In light

of recent events, the Court further finds that plaintiff may not

unilaterally remove confidentiality designations from previously

protected materials at this time.




                                   1
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 2 of 37



I.   Background

     Plaintiff, Paula Scanlan, brings this action against the

Town of Greenwich and two employees of the Greenwich Police

Department (“GPD”), Sergeant Detective Brent Reeves and

Detective Krystie Rondini. See Doc. #1. Plaintiff alleges, inter

alia, that in 2016, she was sexually assaulted by Peter Roe.1 See

Doc. #46 at 7-8. Roe was, at the time, a student at Brunswick

School, the all-male brother institution to plaintiff’s own all-

female high school, Greenwich Academy. See Doc. #20-1 at 3 n.1.

Both Scanlan and Peter Roe were minors at the time. See Docs.

#46 at 5; #65 at 3.

     Plaintiff brings this action pursuant to 42 U.S.C. §1983

for violation of her Fourteenth Amendment right to equal

protection. Plaintiff contends that defendants conducted an

insufficient investigation into her complaint against Roe, and

that they improperly allowed Brunswick School to conduct an

independent investigation into her allegations. See Doc. #46 at

9-13. Plaintiff further asserts that the GPD routinely colludes

with Brunswick School in such investigations “to prevent

negative publicity from tarnishing the reputation of

Brunswick[,]” “to enable Brunswick to ... manipulate

witnesses[,]” and to “shield [Brunswick] students from criminal


1 Peter Roe, a potential witness in this action, has been granted
leave to proceed under a pseudonym. See Doc. #76.
                                   2
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 3 of 37



prosecution[.]” Id. at 2. The alleged failures in this

investigation, plaintiff contends, were due in part to this

policy and practice of collusion.

     The events and allegations underlying plaintiff’s claims

are of a sensitive nature, and involve many parties who are or

were minors at the time of those events. As a result, the need

for confidentiality has been of particular concern to the

parties and the Court. The Court permitted plaintiff and Peter

Roe to proceed under pseudonyms.2 See Docs. #9, #76. Numerous

filings in this matter have been sealed, at the request of

parties, third parties, or sua sponte by the Court. See, e.g.,

Docs. #71, #135, #183, #191, #192, #253, #278, #286, #299, #310.

In addition, on the same date the Complaint was filed, the Court

entered the Standing Protective Order (“SPO”), which allows the

parties to designate material as “confidential” and limits to

whom, and for what purposes, such designated material may be

disclosed. See Doc. #4.

     Pursuant to the SPO, numerous items, including the

Protected Materials, have been designated as confidential. On

January 22, 2021, counsel for plaintiff sent a written request

to defendants’ counsel requesting that defendants remove the




2 The Court has since granted plaintiff’s motion to proceed under
her own name, Paula Scanlan. See Doc. #325.


                                   3
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 4 of 37



confidentiality designations from the Protected Materials. See

Doc. #332-3 at 2. In that correspondence, plaintiff’s counsel

also notified counsel for defendants that “Paula Scanlan is

withdrawing the confidentiality designation of her deposition

transcripts and videos,” and asserted that plaintiff would

“comply with the Court’s order regarding maintaining the

confidentiality of Peter Roe[]” and “redact/obscure any

reference to victims of sexual assault[]” from those materials.

Id. at 2. On February 1, 2021, plaintiff’s counsel sent an email

to defendants’ counsel stating that “plaintiff and her family

are withdrawing the confidentiality designations on the

deposition transcripts and videotapes of the depositions of

Brian Scanlan, Cynthia Chang, and Kevin Scanlan.” Doc. #334-5 at

6. On February 2, 2021, defendants’ counsel notified plaintiff’s

counsel that defendants objected to removal of the

confidentiality designations from these materials. See id. at 3-

5. On February 8, 2021, defendants’ counsel emailed plaintiff’s

counsel indicating that defendants had “no intention of

withdrawing any confidentiality designations without a Court

instruction to do so.” Doc. #332-4 at 2. Counsel met and

conferred by telephone on February 10, 2021. See Doc. #332-2 at

1-2. Following that conference, plaintiff filed the present

Motion.



                                   4
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 5 of 37



     Defendants filed an objection to plaintiff’s motion on

March 4, 2021. See Doc. #334. On March 16, 2021, plaintiff filed

a reply. See Doc. #335. Attached to that reply brief were eight

exhibits, none of which were filed under seal. Included amongst

those exhibits were excerpts from the deposition transcripts of

Girard and Reeves, discovery responses served by defendants, and

a portion of a GPD policy manual produced in discovery. A

cursory review of the exhibits revealed that some or all of them

were subject to the SPO. Accordingly the Court entered an Order

sealing the submission in its entirety and stating: “Until such

time as the Court issues an order on the pending motion, no

party shall file or otherwise disclose any material marked as

confidential or sealed by prior order.” Doc. #336 (emphasis in

original).

     On April 1, 2021, plaintiff filed a motion to unseal the

reply brief, asserting (erroneously) that all of the exhibits

thereto had already been publicly docketed. See Doc. #337. The

Court granted, in part, and denied, in part, that motion,

finding, inter alia, “(1) the materials attached to plaintiff’s

reply are not identical to the materials” that had previously

been filed, and “(2) some materials attached to defendants’

opposition were redacted, while the same materials attached to

plaintiff’s reply were not.” Doc. #347. The Court ordered the

unredacted version of the reply to remain under seal, and

                                   5
      Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 6 of 37



directed “plaintiff to file, on the open docket, a redacted

version of the document.” Id. The Court noted that “the

disclosure by a producing party of an excerpt of a deposition

transcript, or a redacted transcript, does not remove the

protections of the SPO from the entire, unredacted transcript.”

Id.

      On April 6, 2021, defendants filed a motion for a temporary

restraining order and preliminary injunction. See Doc. #340.

Defendants contend that certain of the materials subject to the

SPO, and to the Court’s order of March 16, 2021, have been

disclosed to members of the media by plaintiff, her family, her

counsel, or someone who received the information from them. See

id.

II.   Legal Standard

      Federal Rule of Civil Procedure 26(c) provides that “[t]he

court may, for good cause, issue an order to protect a party or

person from annoyance, embarrassment, oppression, or undue

burden or expense[.]” Fed. R. Civ. P. 26(c). “It is well-settled

that courts have broad power to enter protective orders under

Rule 26(c) that prohibit parties from sharing discovery

materials with non-litigants[.]” Dorsett v. Cty. of Nassau, 800

F. Supp. 2d 453, 457 (E.D.N.Y. 2011), aff’d sub nom. Newsday LLC

v. Cty. of Nassau, 730 F.3d 156 (2d Cir. 2013). Such protective



                                    6
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 7 of 37



orders can be modified. See In re Agent Orange Prod. Liab.

Litig., 821 F.2d 139, 147 (2d Cir. 1987).

     Whether to modify a protective order is entrusted to the

discretion of the District Court. See id. Here, plaintiff

protests that she does not seek a modification of the protective

order. See Doc. #335 at 1. It is true that plaintiff does not

seek to modify the language of the protective order itself.

Rather, she seeks to remove from its protections certain

specific materials. As a practical matter, this request has the

effect of modifying the scope of the protective order. The Court

therefore finds the case law regarding modification of a

protective order persuasive.

     “Where there has been reasonable reliance by a party or

deponent, a District Court should not modify a protective order

granted under Rule 26(c) absent a showing of improvidence in the

grant of the order or some extraordinary circumstance or

compelling need.” S.E.C. v. TheStreet.Com, 273 F.3d 222, 229 (2d

Cir. 2001) (citation and quotation marks omitted). It is

“presumptively unfair for courts to modify protective orders

which assure confidentiality and upon which the parties have

reasonably relied.” Id. at 230. Thus, courts are “hesitant ...

to permit modifications of protective orders in part because

such modifications unfairly disturb the legitimate expectations

of litigants.” Id.

                                   7
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 8 of 37



     The presumption against the modification of a protective

order “is dependent upon a protective order’s particular

characteristics and whether it invites reasonable reliance on

the permanence of the order.” In re Ethylene Propylene Diene

Monomer (EPDM) Antitrust Litig., 255 F.R.D. 308, 318 (D. Conn.

2009). To determine whether a protective order “invites

reasonable reliance” courts consider four non-exclusive factors:

“(1) the scope of the protective order; (2) the language of the

order itself; (3) the level of inquiry the court undertook

before granting the order; and (4) the nature of reliance on the

order.” Id.

     Moreover, “[a] litigant’s purpose in seeking modification

of an existing protective order is also relevant for determining

whether to grant a modification.” Id. at 324. Where a party

seeks to modify a protective order to disseminate confidential

material to the public, a “more stringent presumption against

modification applies because there is no public right of access

to discovery materials.” Id. Therefore, “[i]n the absence of a

compelling need for the public to access sealed documents,

courts have generally been reluctant to disturb discovery

protective orders for public dissemination.” Id.

III. Discussion

     Plaintiff’s motion and defendants’ response raise two

distinct issues. First, plaintiff seeks to remove “the

                                   8
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 9 of 37



confidentiality designations asserted by Defendants over the

written transcripts, video recordings and exhibits from the

depositions of” defendants Rondini and Reeves and witness

Girard. Doc. #332-1 at 1. Defendants object to the redesignation

of these Protected Materials. See Doc. #334 at 2.

     Second, plaintiff’s counsel has indicated that plaintiff

intends to withdraw the confidentiality designations from her

own deposition transcript and video, as well as those of her

immediate family members. See Doc. #332-3 at 2, #334-5 at 6.

Plaintiff’s counsel has asserted that plaintiff “will comply

with the Court’s order to preserve the pseudonym for Peter Roe

and will voluntarily do [her] best to protect the identities of

sexual assault victims.” Doc. #334-5 at 4. Defendants object “to

the blanket redesignation of the Scanlan family’s deposition

exhibits, insofar as those exhibits consist of documents

produced by Defendants[.]” Doc. #334 at 2. Defendants also

request that the Court require plaintiff to redact the names of

(1) Peter Roe, (2) any alleged sexual assault victims, and (3)

all persons who were minors when the events at issue transpired,

or who were the parents of any such minors, from any

redesignated material. See id.




                                   9
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 10 of 37



     A.   The Protective Order

     The SPO states, in relevant part, that documents and other

materials may be designated “CONFIDENTIAL” by the producing

party. See id. at 1.

     “CONFIDENTIAL”    information     means     information,
     documents, or things that have not been made public by
     the disclosing party and that the disclosing party
     reasonably and in good faith believes contains or
     comprises (a) trade secrets, (b) proprietary business
     information,   or   (c)  information    implicating   an
     individual’s legitimate expectation of privacy.

Id. Designated Material can only be disclosed to (a) parties,

(b) witnesses or prospective witnesses, (c) outside experts, (d)

counsel, and (e) “copying services, translators, and litigation

support firms[,]” and only for discrete, limited purposes. Id.

at 2-3.

      The SPO permits the modification or withdrawal of a

confidentiality designation:

     A party may submit a request in writing to the party who
     produced Designated Material that the designation be
     modified or withdrawn. If the Designating Person does
     not agree to the redesignation within fifteen business
     days, the objecting party may apply to the Court for
     relief. Upon any such application, the burden shall be
     on the Designating Person to show why the designation is
     proper. Before serving a written challenge, the
     objecting party must attempt in good faith to meet and
     confer with the Designating Person in an effort to
     resolve the matter.

Id. at 3. The SPO further provides:

     Any Designated Material which becomes part of an
     official judicial proceeding or which is filed with the
     Court is public. Such Designated Material will be sealed

                                   10
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 11 of 37



     by the Court only upon motion and in accordance with
     applicable law, including Rule 5(e) of the Local Rules
     of this Court.

Id. at 4. The SPO states that “[f]iling pleadings or other

papers disclosing or containing Designated Material does not

waive the designated status of the material.” Id.

     B.   Plaintiff’s Motion to Remove the Confidentiality
          Designation from the Protected Materials

     Plaintiff first argues that the Protected Materials were

attached as exhibits to the parties’ motions for summary

judgment, so that they “are judicial documents that carry a

strong presumption of access[.]” Doc. #335 at 3. Specifically,

plaintiff asserts that “[a]ll of the [deposition] transcripts

and all but six of the exhibits to the transcripts[]” are

judicial documents. Id. at 2. “In order to overcome the strong

presumption of access,” plaintiff asserts, defendants “must

first demonstrate good cause for the Court to issue a protective

order.” Id. at 3 (citation and quotation marks omitted).

Plaintiff contends that defendants have failed to do so:

“Defendants have pointed to no specific and particular facts

justifying the continuing designation of confidentiality, nor

are they seeking a document-by document review.” Id. at 4.

     As an initial matter, plaintiff’s assertion that “[a]ll of

the [deposition] transcripts” are judicial documents because

they have been submitted by the parties as exhibits to their


                                   11
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 12 of 37



summary judgment motions is misleading. Doc. #335 at 2. The

deposition transcripts of Reeves, Rondini, and Girard have never

been filed, in their entirety, on the docket. Rather, discrete

portions of these deposition transcripts have been filed. See,

e.g., Doc. #288-5 (exhibit to defendants’ motion for summary

judgment containing pages 1, 26, 70, 95-98, 188, 193, 199, 202,

203, 215, 216 of Girard’s 6/15/2020 deposition transcript); Doc.

#288-7 (exhibit to defendants’ motion for summary judgment,

containing pages 1, 5-7, 30, 32, 73, 132, 133, 135, 142, 148 of

Rondini’s 3/19/2019 deposition transcript); Doc. #288-9 (exhibit

to defendants’ motion for summary judgment, containing pages 1,

45, 46, 50, 57, 58, 164-78, 196 of Reeves’ 3/21/2019 deposition

transcript). Similarly, and as plaintiff acknowledges, some, but

not all, of the exhibits to these depositions have been filed on

the docket.3 As the Court has noted, “the disclosure by a

producing party of an excerpt of a deposition transcript ...

does not remove the protections of the [SPO] from the entire,

unredacted transcript.” Doc. #347.




3 Plaintiff asserts that “all but six of the exhibits to the
transcripts[]” have been filed as exhibits to the motions for
summary judgment. Doc. #335 at 2. Of the remaining six exhibits,
plaintiff asserts that one “was produced by Plaintiff, and she
is withdrawing the confidentiality designation on that
document.” Id. Plaintiff makes no argument as to why the other
five exhibits would qualify as judicial documents, so the Court
presumes the argument does not apply to those exhibits.
                                   12
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 13 of 37



     Moreover, plaintiff’s argument conflates two separate

issues: (1) protection under the SPO from public dissemination,

and (2) sealing of documents filed on the public docket. As to

any document a party seeks to file on the public docket, the

Court makes (and has made) an independent, fact-specific

determination regarding whether the document should be sealed in

the docketing system. Many documents filed in this matter have

been sealed in their entirety, while others are sealed in part,

by the use of redactions.

     Indeed, nearly every portion of the Protected Materials

that has been filed on the docket has been sealed by the Court,

either in its entirety or in part, through the use of

redactions. Any unredacted portions of the deposition

transcripts of Reeves, Rondini, and Girard that have been filed

on the docket have been sealed in their entirety.4 The portions

of the deposition transcripts that are not sealed in their




4 See Docs. #188-1 at 14-20, #283-9, #284-11 at 1-12, #285-7 at
1-12, #304-9, #307-20, #313-3, #319-2, #324-1, #335-3 (sealed,
unredacted portions of Reeves’ 3/21/2019 deposition transcript);
Docs. #284-11 at 13-21, #285-7, #307-33, #313-5 (sealed,
unredacted portions of Reeves’ 7/9/2020 deposition transcript);
Docs. #128-8, #283-7, #284-12, #285-8, #304-7 at 1-12, #307-9,
#324-2 at 1-5 (sealed, unredacted portions of Rondini’s
3/19/2019 deposition transcript); Docs. #283-8, #304-7 at 13-15,
#307-32, #324-2 at 6-8 (sealed, unredacted portions of Rondini’s
6/25/2020 deposition transcript); Docs. #283-5, #307-19, #329,
#335-2, #343 (sealed, unredacted version of Girard’s 6/15/2020
deposition transcript).


                                   13
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 14 of 37



entirety contain redactions that protect confidential

information and the identities of Peter Roe, minors, their

parents, and alleged sexual assault victims.5 Similarly, the

unredacted versions of the exhibits to the depositions that have

been filed on the docket are sealed in their entirety.6 Nearly

all of the exhibits that have not been sealed in their entirety

contain redactions.7


5 See Docs. #187 at 11-17, #201 at 5-9, #223-1, #287-8 at 1-12,
#288-9, #303-10, #314-20, #318-7, #323-2 (redacted portions of
Reeves’ 3/21/2019 deposition transcript); Docs. #287-8 at 13-21,
#314-33 (redacted portions of Reeves’ 7/9/2020 deposition
transcript); Docs. #201 at 2-5, #223-2, #287-9, #288-7, #303-8
at 1-12, #314-9, #323-3, #334-6 at 1-5, #340-5 at 9-12 (redacted
portions of Rondini’s 3/19/2019 transcript); Docs. #288-8, #303-
8 at 13-15, #314-32, #323-3 at 6-8 (redacted portions of
Rondini’s 6/25/2020 transcript); Docs. #288-5, #314-19, #328-1,
#334-1, #340-5 at 27-42 (redacted portions of Girard’s 6/15/2020
deposition transcript).

6 See Docs. #283-18, #283-22 (sealed, unredacted versions of some
exhibits to Reeves’ deposition); Docs. #283-18, #283-19, #283-
20, #283-22, #304-15, #307-43, #313-12 (sealed, unredacted
versions of some exhibits to Rondini’s deposition); Docs. #283-
15, #283-35, #283-38, #307-14, #307-21, #307-22, #307-31, #329,
#329-1 (sealed, unredacted versions of some exhibits to Girard’s
deposition).

7 See Docs. #287-3, #288-18, #288-22, #303-12 (redacted versions
of some exhibits to Reeves’ depositions); Docs. #288-18, #299-
19, #288-20, #288-22, 303-12, #303-16, #314-12, #314-43
(redacted versions of some exhibits to Rondini’s depositions);
Docs. #288-15, #288-35, #288-38, #314-14, #314-21, #314-22,
#314-31, #328-1, #328-2 (redacted versions of some exhibits to
Girard’s deposition).

Doc. #314-11, which is listed as an exhibit to both Rondini’s
and Girard’s depositions and which contains portions of the
GPD’s Uniform Policy Manual, contains no redactions. Doc. #288-
41, which is listed as an exhibit to Reeves’ deposition and
                                   14
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 15 of 37



     As demonstrated, the Protected Materials have been

designated confidential under the SPO and have been at least

partially sealed by the Court, when filed. See Docs. #183, #191,

#278, #286, #299, #310. Thus, defendants do not have a

heightened obligation to rebut any presumptive right of access

to the Protected Materials by articulating good cause for them

to be sealed because the court has already found that such good

cause exists, and has sealed the documents, either in whole or

in part.8 Plaintiff has not moved to unseal them. Accordingly,

plaintiff’s argument that there is a presumptive right to access

judicial documents is unavailing in this circumstance, where the

portions of the Protected Materials that have been publicly

filed have been partially sealed by the Court.

     If plaintiff contends that the mere filing of a document on

the public docket, by either party, removes that document from




which consists of an article from the Greenwich Times, contains
no redactions.

8 Judge Dooley has expressly considered the possibility that the
exhibits to the motions for summary judgment are judicial
documents that carry a presumptive right of access: “[T]o the
extent these records are relied upon by the Court in the
adjudication of a dispositive motion, the public interest in
access to the Court and the Court’s obligation to perform its
adjudicatory functions in an open and transparent manner weigh
heavily against continued sealing of these records.” Doc. #278
(citation omitted). Thus, Judge Dooley has stated that she may
reconsider the issue of whether the exhibits should remain under
seal “sua sponte when rendering a decision on the motion for
summary judgment.” Id.
                                   15
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 16 of 37



the protections of the SPO, the Court disagrees. While the SPO

provides that “[a]ny Designated Material which becomes part of

an official judicial proceeding or which is filed with the Court

is public[,]” and therefore will be sealed only upon motion, see

Doc. #4 at 4, the Court does not read this provision as removing

all filed documents from the protections of the SPO. Indeed, the

SPO clearly states: “Filing pleadings or other papers disclosing

or containing Designated Material does not waive the designated

status of the material.” Id. However, the Court finds that

designated materials that have been publicly disclosed by the

producing party are no longer subject to the protections of the

SPO. Therefore, and as will be set forth in greater detail later

in this Order, the specific portions of the Protected Materials

that defendants have publicly disclosed, i.e., that are filed on

the docket and are not sealed, will no longer be designated

confidential.

     Plaintiff next argues that “it would not have been

reasonable for the Defendants and witness to rely on

confidentiality under the SPO before responding to discovery

requests and testifying at deposition.” Doc. #332-1 at 4. Thus,

plaintiff contends, the confidentiality designations should be

removed “because there are no compelling reasons to maintain

such confidentiality over these Documents.” Id. at 1. Defendants

respond that party and nonparty witnesses did rely on the

                                   16
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 17 of 37



confidentiality provisions in the SPO in giving testimony, in

part because “Plaintiff’s counsel has given verbal assurances to

third-party witnesses, defense counsel, and the Court that

testimony would remain confidential[.]” Doc. #334 at 1.

Defendants assert that “[t]here are serious privacy issues at

stake” that justify the continued designation of the Protected

Materials as confidential. See id. at 8.

     As set forth above, “[w]here there has been reasonable

reliance by a party or deponent[]” upon a protective order,

there is a strong presumption against modification of that

order. TheStreet.Com, 273 F.3d at 229. Here, the key question is

whether Reeves, Rondini, and Girard reasonably relied upon the

SPO in providing testimony, such that it would be “presumptively

unfair” for the Court to remove the confidentiality designations

from their depositions at this time. Id. at 230.

     The first factor to be considered in determining whether a

protective order has been reasonably relied upon is the scope of

the order itself. See In re Ethylene, 255 F.R.D. at 319.

     [I]t is relevant whether the order is a blanket
     protective order, covering all documents and testimony
     produced in a lawsuit, or whether it is specifically
     focused on protecting certain documents or certain
     deponents for a particular reason. A blanket protective
     order is more likely to be subject to modification than
     a more specific, targeted order because it is more
     difficult to show a party reasonably relied on a blanket
     order in producing documents or submitting to a
     deposition.


                                   17
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 18 of 37



Id.; see also Int’l Equity Invs., Inc. v. Opportunity Equity

Partners Ltd., No. 1:05CV02745(JGK)(RLE), 2010 WL 779314, at *4

(S.D.N.Y. Mar. 2, 2010), objections overruled, 2010 WL 1459178

(S.D.N.Y. Apr. 12, 2010), aff’d, 415 F. App’x 286 (2d Cir. 2011)

(“While umbrella orders, granted as an accommodation to the

parties, may be useful and expeditious in large scale

litigation, they can simultaneously be overbroad and abusive.”

(citation omitted)). In In re Ethylene, the court classified the

protective order as a “blanket protective order” where it

“allow[ed] all parties to designate any material ... as

‘confidential[.]’” Id. at 320.

     Similarly here, the SPO is a “blanket protective order”

because it enables a disclosing party to designate material as

confidential if the party “reasonably and in good faith believes

[the material] contains or comprises ... (c) information

implicating an individual’s legitimate expectation of privacy.”

Doc. #4 at 1. Accordingly, this factor, taken in isolation,

weighs against finding that the defendants and witness

reasonably relied on the SPO.

     The second consideration is whether the language of the

protective order itself induces reasonable reliance.

     Where a protective order contains express language that
     limits the time period for enforcement, anticipates the
     potential for modification, or contains specific
     procedures for disclosing confidential materials to non-


                                   18
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 19 of 37



     parties, it is not reasonable for a party to rely on an
     assumption that it will never be modified.

In re Ethylene, 255 F.R.D. at 320 (D. Conn. 2009). In In re

Ethylene, the court concluded that the language of the

protective order “not lend itself to reasonable reliance that it

will afford permanent secrecy[]” because, inter alia, “the

parties acknowledge[d] the possibility of future modification[]”

and the order “contemplate[d] the need for disclosure to non-

parties, setting up specific procedures for making such

disclosures[.]” Id. at 321.

     Here, the SPO provides a mechanism for modifying or

withdrawing confidentiality designations. See Doc. #4 at 3. In

addition, it allows for the disclosure of confidential materials

to non-parties in specific circumstances and “only on the

condition that, prior to any such display or discussion, each

[non-party] shall be asked to sign an agreement to be bound” by

the SPO. Id. at 2. For these reasons, the express language of

the SPO itself weighs against finding that the defendants and

witness reasonably relied upon it.

     Third, whether a party or witness reasonably relied upon a

protective order “is also dependent upon the circumstances

surrounding its grant, i.e., how much consideration the court

gave to the request for a protective order before granting it.”

In re Ethylene, 255 F.R.D. at 321. For example, “[a] protective


                                   19
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 20 of 37



order granted on the basis of a stipulation by the parties

carries less weight than a protective order granted after a

hearing to show good cause.” Id. In In re Ethylene, the court

did not determine good cause before issuing the protective

order. See id. at 322. The court found that this factor weighed

in favor of modifying the protective order because “[i]n the

absence of the requisite good cause showing, it cannot be

presumed that every piece of discovery filed under the Order is

actually worthy of such a high level of protection.” Id.

     Here, the Court entered the SPO as a matter of course,

without a specific finding of good cause. See Doc. #4. As such,

here it similarly “cannot be presumed” based solely on the entry

of the SPO that every document designated confidential under the

SPO “is actually worthy of such a high level of protection.” In

re Ethylene, 255 F.R.D. at 322. On the face of the SPO alone,

therefore, this factor weighs against finding that Rondini,

Reeves, and Girard reasonably relied on the SPO.

     However, this case, after its initial filing, has developed

in such a way that renders it dramatically distinguishable from

In re Ethylene. Indeed, the Court’s analysis of the three

factors discussed changes upon consideration of the entire

record. Here, the significant privacy interests at stake quickly

became apparent. As plaintiff herself asserted, “the litigation

involves a matter that is highly sensitive and of a personal

                                   20
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 21 of 37



nature.” Doc. #7-1 at 3. Plaintiff further argued, in seeking to

proceed under a pseudonym, that “the identity of a particular

victim is of little to no interest” to the questions raised by

this action, and that there is “little to no public interest in

disclosure” of plaintiff’s identity. Id. at 5.

     The Court has taken the privacy interests at stake here

very seriously, and has repeatedly taken steps to ensure that

sensitive and identifying information remains confidential. See,

e.g., Doc. #9 (granting plaintiff’s motion to proceed under a

pseudonym); Doc. #76 (granting the motion for Peter Roe to

proceed under a pseudonym); Doc. #278 (“The Court is very

familiar with the significant privacy interests of both parties

and nonparties, which, throughout this litigation, have been

protected by various of the Court’s orders[.]”); Doc. #286

(directing plaintiff to “re-review the exhibits and to redact

all information from which the currently protected identities of

Jane Doe, Peter Roe, and others who were minors in 2016 might be

gleaned[]”).

     Thus, as to the first factor, while the scope of the SPO

itself is broad, the Court has, since issuing the SPO, entered

orders “specifically focused on protecting certain documents or

certain deponents for a particular reason.” In re Ethylene, 255

F.R.D. at 319. Indeed, and as set forth above, the Court has

found clear and compelling reasons to seal portions of the

                                   21
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 22 of 37



Protected Materials at issue in the instant motion. See Docs.

#183, #191, #278, #286, #299, #310.

     As to the second factor, although the SPO allows for

modifying or withdrawing confidentiality designations,

throughout the course of this litigation counsel and the Court

have assured defendants and witnesses that certain materials —

and, in particular, deposition transcripts — would remain

confidential under the SPO. For example, and as will be

discussed in greater detail, plaintiff’s counsel assured Girard,

during her deposition, that “we have a standing protective order

that is very solid and very tight. ... This information is not

going to be made public.” Doc. #334-2 at 3. Judge Dooley

similarly stated to counsel and Girard that Girard’s “deposition

can be given the highest form of protection under the standing

protective order[,]” such that there was no “real risk here that

this information gets disseminated any further[.]” Id. at 7.

Thus, it was reasonable for the defendants and witness to

presume that the depositions would remain confidential under the

SPO, despite the SPO itself being subject to modification.

     As to the third factor, while the Court originally issued

the SPO “[i]n the absence of the requisite good cause showing,”

In re Ethylene, 255 F.R.D. at 322, the Court has, since that

time, found good cause for protecting certain information

contained in the Protected Materials. See Docs. #183, #191,

                                   22
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 23 of 37



#278, #286, #299, #310. Thus, upon consideration of the entire

record the Court finds that the first three factors actually

weigh in favor of finding that reliance on the SPO was

reasonable.

     Fourth, the Court considers the nature of the reliance on

the SPO. Where a party’s or witness’s “agreement to provide

materials or testimony is based solely on the maintenance and

enforceability of the protective order[]” there is a “stronger

presumption” against modifying that order. In re Ethylene, 255

F.R.D. at 323. “The classic situation in which a party ‘relies’

on a protective order is where the party creates material during

the course of litigation on the understanding that it will be

kept confidential — for example, ... by giving confidential

testimony.” Id. at 322-23 (citation and quotation marks

omitted).

     The Court finds that this factor weighs strongly in favor

of finding that the defendants and witness reasonably relied on

the SPO. As noted, plaintiff’s counsel repeatedly invoked the

SPO in eliciting deposition testimony from the defendants and

witnesses in this case, assuring them and the Court that their

answers would remain confidential. For example, during Girard’s

deposition, defendants’ counsel objected to a line of

questioning that related to Girard’s children. See Doc. #334-2

at 3. The parties sought Judge Dooley’s assistance in resolving

                                   23
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 24 of 37



the dispute. See id. at 5. Plaintiff’s counsel stated to the

Court and to Girard: “[W]e have a standing protective order that

is very solid and very tight. ... This information is not going

to be made public. We are happy to make it as restricted as

possible.” Id. Counsel further stated: “[N]othing in this case

is going to be floating around on the internet. Everything is

protected by a standing protective order.” Id. at 6. Judge

Dooley appears to have relied on counsel’s representations about

the confidential nature of the deposition in directing Girard to

answer certain questions. See id. at 7. Judge Dooley ruled that

because “the deposition can be given the highest form of

protection under the standing protective order[,]” there was no

“real risk here that this information gets disseminated any

further at this juncture as a result of [Girard] answering

questions at the deposition.” Id. Later in the deposition, when

counsel questioned Girard about prior sexual assault

investigations Girard had worked on, counsel again invoked the

confidentiality provisions in the SPO, stating, “this is all

going to be under confidentiality[.]” Id. at 8.

     Similarly, at the outset of defendant Rondini’s March 19,

2019, deposition, plaintiff’s counsel asserted that “the

deposition will be marked confidential[] ... [s]ubject to the

standing protective order we have in this case.” Doc. #334-6 at

2. Counsel provided similar assurances to other witnesses during

                                   24
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 25 of 37



their depositions. See, e.g., Doc. #334-6 at 4 (“We are

designating this transcript confidential under the protective

order[.]”); id. at 6 (“Again, this transcript is being

designated confidential[.]”); id. at 8 (“We can designate [the

deposition transcripts] confidential, which we’ve been doing

routinely. And then it can’t be disseminated at all.”). Based on

these assurances, defendants argue, “[t]he party and third-party

deponents testified and provided documentary evidence with the

understanding that confidentiality would remain in place.” Doc.

#334 at 7. In so doing, they reasonably relied upon the SPO. See

id. at 9.

     The Court agrees. Plaintiff’s counsel invoked the SPO when

seeking deposition testimony from the defendants and witness,

and their “agreement to provide materials or testimony [was]

based” at least in part on counsel’s assurances about “the

maintenance and enforceability of the protective order[.]” In re

Ethylene, 255 F.R.D. at 323. Plaintiff’s argument that it was

unreasonable for the defendants and witness to rely on the SPO

is unpersuasive given that her own counsel specifically assured

them they could do so. Moreover, it would be patently unfair for

the Court to allow plaintiff to, in defendants’ words, use the

SPO “when it was to her advantage to do so,” but undo its

confidentiality protections now that plaintiff has obtained the

testimony and other materials she sought. Doc. #334 at 2; see

                                   25
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 26 of 37



also Palmieri v. State of N.Y., 779 F.2d 861, 865 (2d Cir. 1985)

(finding reliance on a protective order reasonable where “the

very papers and information” sought “would not even have existed

but for” the protective order[]). In sum, the nature of reliance

on the SPO — and, significantly, the fact that plaintiff’s own

counsel repeatedly assured the defendants and witness that they

could rely on the SPO — weighs strongly against its

modification.

     An additional factor is relevant to the determination of

whether to modify a protective order: “[a] litigant’s purpose in

seeking modification[.]” In re Ethylene, 255 F.R.D. at 324. In

In re Ethylene, the court held:

     Requests to modify protective orders so that the public
     may access discovery materials is arguably subject to a
     more stringent presumption against modification because
     there is no public right of access to discovery
     materials. In the absence of a compelling need for the
     public to access sealed documents, courts have generally
     been reluctant to disturb discovery protective orders
     for public dissemination.

Id. (citation omitted).

     Here, plaintiff has not given any reason for her request to

remove the confidentiality protection from the Protected

Materials. The January 22, 2021, letter from plaintiff’s counsel

to defendants’ counsel states: “We do not believe there is any

reason that the actions of sworn law enforcement officers in a

matter that concerns their public duties should be


                                   26
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 27 of 37



confidential[.]” Doc. #332-3 at 2. Based on this statement,

defendants speculate that plaintiff intends “to release the

information for public review if the confidentiality

designations are lifted[.]” Doc. #334 at 3-4. The recent

revelation that members of the media have apparently obtained

some of the Protected Materials and other documents subject to

the SPO, see Doc. #340, supports this theory. Plaintiff and her

counsel have declined to offer any other reason for seeking to

redesignate the material. Thus, plaintiff’s request is “subject

to a more stringent presumption against modification[,]” and she

must demonstrate “a compelling need for the public to access”

the Protected Materials. In re Ethylene, 255 F.R.D. at 324.

     The Court finds that the defendants and witness reasonably

relied on the SPO. As such, there is a presumption against

modification, and the Court will not modify the order “absent a

showing of improvidence in the grant of the order or some

extraordinary circumstance or compelling need.” TheStreet.Com,

273 F.3d at 229 (citation and quotation marks omitted). To do

otherwise would “unfairly disturb the legitimate expectations of

[the] litigants[]” and nonparty witnesses. Id. at 230.

     Plaintiff has failed to articulate any “extraordinary

circumstance or compelling need[]” to justify modification of

the SPO as it relates to the Protected Materials. Id. at 229.

Indeed, and as noted, plaintiff has not offered any reason at

                                   27
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 28 of 37



all why she seeks to remove the confidentiality designations

from the Protected Materials. Rather, plaintiff states that

“there are no compelling reasons to maintain such

confidentiality over these Documents[,]” and contends that the

burden is on defendants to show “good cause” for the Protected

Materials to remain confidential. Doc. #332-1 at 1-2. But

because the defendants and witness have reasonably relied on the

SPO, plaintiff must present a “compelling need[]” to redesignate

the Protected Materials. TheStreet.Com, 273 F.3d at 222. She has

failed to do so.

     Moreover, the Court is hesitant to grant plaintiff’s

request to modify the SPO given the history of failures to fully

comply with the various confidentiality and privacy orders that

have been issued in this case. For example, plaintiff disclosed

Peter Roe’s identity in filings both in this matter and in the

related state court proceeding. See Doc. #138 (Peter Roe’s

Motion for Sanctions, describing the instances when plaintiff’s

counsel revealed Roe’s identity). On two occasions, plaintiff

filed redacted documents that did not adequately conceal Peter

Roe’s identity, prompting the Court to seal them in their

entirety upon motion by Roe. See Docs. #135, #310. Judge Dooley

has stated that “this litigation has been marred[]” by “some

questionable strategy and tactics” by plaintiff’s counsel, which

have compromised the significant privacy issues at stake. Doc.

                                   28
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 29 of 37



#106 at 75. Indeed, with her reply to defendants’ response to

the pending motion, plaintiff filed the unredacted versions of

the very materials whose confidentiality is at issue here. See

Doc. #335. As noted, upon review of the reply, the Court sealed

those documents sua sponte. See Doc. #336.

     Plaintiff’s counsel have asserted that any improper

releases of information in the past were the result of

inadvertence or administrative error. That may have been true,

at one point. However, as indicated, there is now substantial

evidence that materials subject to the SPO have been provided to

the media. Whatever the cause of these disclosures, the Court

remains concerned with preserving the privacy interests of the

parties and nonparties involved in this case. Plaintiff’s, or

her counsel’s, repeated difficulties in complying with the

protective orders issued by the Court weigh heavily against

loosening those protections.

     For the reasons set forth herein, plaintiff’s Motion to

Remove Defendants’ Confidentiality Designations as to Certain

Documents [Doc. #332] is DENIED. The transcripts, videos, and

other exhibits from the depositions of Reeves, Rondini, and

Girard will continue to be designated as confidential and

subject to the protections set forth in the SPO.

     The Court has reviewed the docket in great detail, to

determine whether any of the Protected Materials at issue here

                                   29
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 30 of 37



have been publicly disclosed by the producing party, that is,

the defendants, such as to remove them from the protection of

the SPO. As the Court has noted, “[f]iling pleadings or other

papers disclosing or containing Designated Material does not

waive the designated status of the material.” Doc. #4 at 4.

However, as a practical matter, the disclosure by a producing

party of material on the public docket, without a request to

seal that material, constitutes a public disclosure that removes

that material from the protection of SPO.

     No video recordings have been made public, and thus all

remain subject to the protections of the SPO.

     As to transcripts, defendants have disclosed the following

pages of defendant Rondini’s March 19, 2019, deposition

transcript: 1, 5-7, 30, 32, 62, 73, 132, 133, 135, 142, and 148.

See Docs. #288-7, #303-8, #334-6, #340-5.        Defendants have

disclosed the following pages of defendant Rondini’s June 25,

2020, deposition transcript: 1, 36, 37, 59, 119, 148, and 150.

See Docs. #288-8, #303-8. Defendants have disclosed the

following pages of defendant Reeves’ March 21, 2019, deposition

transcript: 1, 45, 46, 50, 57, 58, 78, 164-78, and 196.9 See

Docs. #288-9, #303-10. Defendants have disclosed the following

pages of witness Girard’s June 15, 2020, deposition transcript:


9 Defendants have disclosed no portion of defendant Reeves’ July
9, 2020, deposition transcript.
                                   30
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 31 of 37



1, 4, 11, 12, 13, 23, 26, 42, 44, 45, 54, 55, 61, 62, 68, 69,

70, 95, 96, 97, 98, 109, 121, 122, 171, 185, 188, 193, 199, 202,

203, 210, 211, 215, and 216. See Docs. #288-5, #328-1, #334-1,

#340-5. The Court notes that the names of Peter Roe, any

witnesses who were minors in 2016, the parents of those minors,

and sexual assault victims, as well as any identifying

information about any of these persons, have been redacted from

the portions of the transcripts defendants have disclosed. Only

these redacted versions, of only these pages, are removed from

the protections of the SPO.

     Defendants have publicly disclosed some exhibits to Reeves’

depositions at the following document numbers: Docs. #288-18,

#288-22, #288-41, #303-12. Defendants have publicly disclosed

some exhibits to Rondini’s depositions at the following document

numbers: Docs. #288-18, #288-19, #288-20, #288-22, #303-12,

#303-16. Defendants have publicly disclosed some exhibits to

Girard’s depositions at the following document numbers: #288-15,

#288-35, #288-38, #328-1, #328-2. The Court is unable to

determine whether the exhibits filed at each of these document

numbers are complete, or whether only portions of the exhibits

have been filed. Only the portions of the exhibits that have

been filed at these document numbers are no longer subject to

the protection of the SPO. Additionally, the names of Peter Roe,

any witnesses who were minors in 2016, the parents of those

                                   31
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 32 of 37



minors, and sexual assault victims, as well as any identifying

information about any of these persons, have been redacted from

these exhibits.10 Only these redacted versions of these exhibits

are removed from the protections of the SPO.

     C.   Defendants’ Requests Regarding the Redesignation of
          Plaintiff’s Materials

     The Court next turns to defendants’ requests regarding the

redesignation of plaintiff’s materials. Plaintiff’s counsel has

informed defendants’ counsel that plaintiff intends to withdraw

the confidentiality designation from her own deposition

transcript and videos, as well as those of her immediate family

members. See Docs. #332-3 at 2; #334-2 at 4. Plaintiff’s counsel

has asserted that plaintiff will “comply with the Court’s Order

regarding the confidentiality of Peter Roe[]” and

“redact/obscure any reference to victims of sexual assault.”

Doc. #332-3 at 2. In another communication, plaintiff’s counsel

stated plaintiff “will voluntarily do [her] best to protect the

identities of sexual assault victims.” Doc. #334-2 at 2.

Defendants (1) object “to the blanket redesignation of the

Scanlan family’s deposition exhibits, insofar as those exhibits

consist of documents produced by Defendants[,]” and (2) request




 Doc. #288-41, which is listed as an exhibit to Reeves’
10

deposition and which consists of an article from the Greenwich
Times, contains no redactions. Accordingly, this exhibit is no
longer subject to the protections of the SPO.
                                   32
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 33 of 37



that the Court order plaintiff to redact the names of Peter Roe,

alleged sexual assault victims, any persons who were minors at

the time of the underlying events, and the parents of those

minors, from any materials she redesignates. Doc. #334 at 2. The

Court will address each of these issues in turn.

     First, the court notes that it appears plaintiff seeks to

redesignate only the transcripts and videos of her own

deposition and the depositions of her family members, see #332-3

at 2; #334-2 at 4; it does not appear that she seeks to

redesignate exhibits to those depositions. To the extent

plaintiff does seek to redesignate any exhibits produced by

defendants, the Court agrees that plaintiff may not unilaterally

remove the confidentiality designation from such materials. The

SPO permits the producing party to designate materials as

confidential, see Doc. #4 at 1, and provides that a party may

seek to modify or withdraw a designation by “submit[ting] a

request in writing to the party who produced Designated

Material[.]” Id. at 3. If the producing party objects to the

redesignation, the party seeking modification “may apply to the

Court for relief.” Id. It thus follows that a party may not

unilaterally, i.e., without the producing party’s or the Court’s

approval, withdraw or modify the confidentiality designation

from materials produced by another party. Accordingly, to the

extent that plaintiff seeks to redesignate any deposition

                                   33
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 34 of 37



exhibits that were produced by defendants, she is prohibited

from doing so under the terms of the SPO.

     Second, the Court cannot rely on plaintiff to ensure that

the names of (1) Peter Roe, (2) any alleged sexual assault

victims, and (3) persons who were minors at the time of the

underlying events, and their parents, would be redacted from all

materials from which plaintiff withdraws a confidentiality

designation. The privacy concerns raised by this case have been

thoughtfully considered by the Court throughout the course of

this litigation. These concerns have led the Court to allow

Peter Roe to proceed under a pseudonym, and to require that the

identifying information related to sexual assault victims and

nonparties who were minors at the time the events occurred, and

their parents, be redacted from court filings. In spite of these

efforts, a great deal of confidential information has been

disclosed. As a result, the Court will not permit the blanket

redesignation of any materials at this time.

     If plaintiff wishes to disclose any material currently

subject to the SPO, plaintiff must file a motion to that effect

on the docket, attaching as an exhibit, under seal, a fully

redacted version of the material. Plaintiff shall provide the

redacted version to counsel for defendants. The Court will then

provide defendants with an opportunity to review the redacted

version, and to indicate whether defendants have any objection

                                   34
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 35 of 37



to its removal from the protection of the SPO. After receiving

any feedback from defendants, the Court will enter an order on

the motion to disclose. Until and unless the Court grants

specific approval of a request to disclose a particular item,

and has approved the proposed redactions, no disclosure of any

item previously designated by any party as confidential under

the SPO may be made.

     The Court notes that plaintiff has sought to remove the

confidentiality designation not only from documents, but also

from video recordings of depositions. No explanation as to how

such recordings will be “redacted” has been provided. However,

if plaintiff seeks to disclose any audio or video recordings

currently subject to the SPO, she must file an appropriate

motion as set forth above, and make arrangements to permit both

the defendants and the Court to review her proposed “redacted”

version. Again, until and unless the Court grants specific

approval of a request to disclose a particular audio or video

recording, and has approved the proposed “redactions,” no

disclosure of any item previously designated by any party as

confidential under the SPO may be made.

     Going forward, and in accordance with this Ruling, the

Court expects all parties and all counsel to fully comply with

the provisions of the SPO and any other protective orders issued

by this Court. Failure to do so will lead to the imposition of

                                   35
      Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 36 of 37



sanctions. See, e.g., Dorsett v. Cty. of Nassau, No.

2:10CV01258(ADS), 2012 WL 2076911, at *6 (E.D.N.Y. June 7, 2012)

(“[C]ourts have the inherent power to maintain the integrity of

protective orders by imposing sanctions on those who violate

them.” (citation and quotation marks omitted)).

IV.   Conclusion

      For the reasons set forth herein, plaintiff’s Motion to

Remove Defendants’ Confidentiality Designations as to Certain

Documents [Doc. #332] is DENIED. The written transcripts, video

recordings, and exhibits from the depositions of Reeves,

Rondini, and Girard shall remain confidential, subject to the

protections of the SPO, except as follows:

         Pages 1, 45, 46, 50, 57, 58, 78, 164-78, and 196 of

          Reeves’ March 21, 2019, deposition transcript, with the

          appropriate information redacted;

         Pages 1, 5-7, 30, 32, 62, 73, 132, 133, 135, 142, and 148

          of Rondini’s March, 19, 2019, deposition transcript, with

          appropriate information redacted;

         Pages 1, 36, 37, 59, 119, 148, and 150 of Rondini’s June

          25, 2020, deposition transcript, with appropriate

          information redacted;

         Pages 1, 4, 11, 12, 13, 23, 26, 42, 44, 45, 54, 55, 61,

          62, 68, 69, 70, 95, 96, 97, 98, 109, 121, 122, 171, 185,

          188, 193, 199, 202, 203, 210, 211, 215, and 216 of
                                    36
     Case 3:18-cv-01322-KAD Document 351 Filed 04/12/21 Page 37 of 37



         Girard’s June 15, 2020, deposition transcript, with the

         appropriate information redacted;

        The exhibits to the depositions filed at Docs. #288-15,

         #288-18, #288-19, #288-20, #288-22, #288-35, #288-38,

         #288-41, #303-12, #303-16, #328-1, and #328-2, with the

         appropriate information redacted.

     Defendant’s request to prohibit plaintiff from removing the

confidentiality designation from certain materials is GRANTED.

If plaintiff seeks to remove the confidentiality designation

from any material, plaintiff shall follow the process described

above.

     It is so ordered. Dated at New Haven, Connecticut, this

12th day of April, 2021.

                                       /s/
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                                   37
